                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


CY DANIEL SEAGO-BLANTON,                           Civil Action No. 7:19-cv-00442
     Plaintiff,
                                                   MEMORANDUM OPINION
v.
                                                   By: Michael F. Urbanski
UNKNOWN,                                           Chief United States District Judge
    Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered July 1, 2019, the court directed plaintiff to submit within 20 days from the date

of the order the required financial information in order to complete the application to proceed in

forma pauperis. Plaintiff was advised that a failure to comply would result in dismissal of this

action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.
                     26th day of July, 2019.
        ENTER: This ______

                                                      /s/Michael F. Urbanski
                                                      Chief United States District Judge
